Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00349-CV

                                 IN THE INTEREST OF C.D., a Child

                      From the 38th Judicial District Court, Medina County, Texas
                                   Trial Court No. 13-08-21978-CV
                           The Honorable Cathy O. Morris, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 22, 2014

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to C.D.

Appellant’s court-appointed attorney filed a brief containing a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. Counsel concludes

the appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San

Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of parental

rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.)

(mem. op.). Counsel certified that a copy of the brief was delivered to appellant who was advised

of his right to review the record and to file a pro se brief. Appellate counsel provided appellant
                                                                                 04-14-00349-CV


with a form motion for requesting the record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has not requested the record or filed a brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The trial court’s order is affirmed, and counsel’s motion to withdraw is granted.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                Rebeca C. Martinez, Justice




                                               -2-